Exhibit 10.9

 

STOCK APPRECIATION RIGHTS AGREEMENT

 

 

THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is granted this __
day of __________, 20__ (the “Grant Date”), by PATRICK INDUSTRIES, INC. (the
“Company”), to ___________ (the “Grantee”), pursuant to the Patrick Industries,
Inc. Omnibus Incentive Plan (the “Plan”), as the same may be amended from time
to time. Capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.

 

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Grantee agree as follows:

 

1.     Grant of Stock Appreciation Rights. The Company hereby grants to the
Grantee an award of Stock Appreciation Rights relating to __________ (______)
shares of Common Stock of the Company (“Shares”), pursuant to which the Grantee
shall be eligible for the payment(s) described in paragraph 6 below.

 

2.     Strike Price. The strike price for each Share to which this Stock
Appreciation Right (“SAR”) relates shall be $____ per share (the “Strike
Price”), being not less than the Fair Market Value per Share (as determined
under the Plan) on the Grant Date.

 

3.     Vesting. Subject to the provisions of paragraphs 1, 4, 5, 6, and 9
hereof, this SAR may be exercised (as described in paragraph 6 hereof) to a
maximum cumulative amount of 33 1/3% of the total Shares from and after the
first anniversary of the Grant Date, as to 66 2/3 % of the total Shares from and
after the second anniversary of the Grant Date, and as to 100% of the total
Shares from and after the third anniversary of the Grant Date. The following
schedule reflects the amounts and vesting dates in accordance with the schedule
above:

 

 

Vesting Schedule

Vesting Date

     

Cumulative Percent

33 1/3%

66 2/3%

100%

Cumulative Vested Shares

     

 

Notwithstanding anything to the contrary in this Agreement whether express or
implied, upon Grantee’s Termination of Service with the Company or any
Subsidiary, no further vesting (pro rata or otherwise) shall occur from and
after the date of such Termination of Service.

 

4.     Term. Subject to earlier termination as provided in paragraph 5 hereof,
the SAR shall terminate, and be of no force or effect after 5:00 p.m. (Eastern
Time), on the tenth (10th) anniversary of the Grant Date (the “Expiration
Date”).

 

5.     Effect of Termination of Service. For purposes of this Agreement, upon
Grantee’s Termination of Service, (x) any then unvested portion of this SAR
shall be immediately cancelled and forfeited by the Grantee for no consideration
and (y) any then vested portion of this SAR shall terminate and lapse as
follows:

 

(i) In the event of a Termination of Service for any reason other than death,
Disability, Retirement, or Cause, this SAR shall lapse on the earlier of (1) the
last day of the ninety (90) day period beginning on the date of such Termination
of Service or (2) the Expiration Date.

 

 
-1-

--------------------------------------------------------------------------------

 

 

(ii) In the event of a Termination of Service by reason of Grantee’s death,
Disability or Retirement, this SAR shall lapse on the earlier of (1) the last
day of the one (1) year period beginning on the date of such Termination of
Service or (2) the Expiration Date. For these purposes, “Retirement” shall mean
a retirement in accordance with any retirement plan then in effect for the
Company or any of its Subsidiaries.

 

(iii) If the Grantee dies during the twelve (12) month period following a
Termination of Service by reason of Disability or Retirement or during the
ninety (90) day period following any other Termination of Service, then
notwithstanding paragraphs 5(i) and 5(ii) above, this SAR shall lapse on the
earlier of (1) the last day of the one year period beginning with the date of
Grantee’s death or (2) the Expiration Date.

 

(iv) In the event of a Termination of Service for Cause, this SAR shall lapse
immediately upon the effective date of such Termination of Service.

 

6.     Exercise of SAR; Delivery of Shares.

 

 

(a)

Subject to the terms and conditions of this Agreement and the Plan, this SAR may
be exercised, in whole or in part, to the extent then exercisable, at any time
prior to its expiration as provided in paragraph 4 or 5 hereof. Any such
exercise shall be affected by a written notice delivered to the Secretary of the
Company at its principal executive office, in such form as the Company may
prescribe, and shall be signed by the person or persons so exercising this SAR.
Any notice of exercise delivered under this paragraph 6 shall state the number
of Shares in respect of which the SAR is being exercised. This SAR may be
exercised only with respect to whole shares. If this SAR is exercised under
paragraph 7 hereof following Grantee’s death or Disability by any person or
persons other than the Grantee, then the notice shall be accompanied by
appropriate proof of the right of such person or persons to exercise this SAR.

 

 

(b)

After receiving a proper notice of exercise, the Company will calculate an
amount equal to the product of (x) the amount by which the Fair Market Value of
a Share on the exercise date exceeds the Strike Price, multiplied by (y) the
number of Shares with respect to which this SAR is being exercised. Following
such exercise, the Company shall issue to Grantee a number of whole Shares
calculated by dividing the amount determined under the preceding sentence by the
Fair Market Value of a Share on the date of exercise (any fractional share to be
rounded down), subject to applicable tax withholding requirements as set forth
in paragraph 6(d). Notwithstanding anything to the contrary in this Agreement
whether express or implied, the Committee shall have the right, in its sole
discretion, to determine that the amount payable to Grantee in connection with
an exercise of this SAR may be paid, in whole or in part, in United States
dollars payable by wire transfer or other immediately available funds not later
than twenty (20) days following the relevant date of exercise.

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

(c)

After receiving a proper notice of exercise, the Company shall cause to be
issued a certificate or certificates for the Shares for which the SAR has been
exercised, subject to the last sentence of paragraph 6(b) hereof, registered in
the name of the person exercising the SAR (or in the names of such person and
his or her spouse as community property or as joint tenants with right of
survivorship). The Company shall cause such certificate or certificates to be
delivered to or upon the order of the person exercising the SAR.

 

 

(d)

Exercise of this SAR or any portion hereof is expressly conditioned on the
Grantee providing the Company with a payment of the minimum amount of any
federal, state or local taxes required by law to be withheld by the Company as
the result of such exercise. If the Grantee does not make such tax withholding
payment when requested, the Company may refuse to issue any Shares under this
SAR until arrangements satisfactory to the Company for such payment have been
made. The Grantee may satisfy his withholding tax obligation by any of the
following means: (i) a direct cash payment to the Company; (ii) unless otherwise
prohibited by law, by authorizing the Company to withhold from cash compensation
otherwise payable to the Grantee (such as Grantee’s base salary); (iii) if
permitted by the Committee in its sole discretion in connection with any such
exercise, by authorizing the Company to withhold from the Shares otherwise
issuable to the Grantee in connection with such exercise that number of Shares
(based on Fair Market Value) that would be necessary to satisfy the minimum
required withholding taxes due upon such exercise; or (iv) by a combination of
the foregoing. For the purpose of calculating the Fair Market Value of any
Shares to be withheld to pay withholding taxes, the relevant measurement date
shall be the date of exercise.

 

7.     Nontransferability. This SAR shall not be transferable other than by will
or the laws of descent and distribution, and any permitted transferee shall take
this SAR subject to all of the terms hereof. During the lifetime of the Grantee,
this SAR may be exercised only by the Grantee or, in the case of the Grantee’s
Disability, by the Grantee’s duly authorized representative. Following the death
of the Grantee, this SAR may be exercised only by the Grantee’s executor,
administrator or permitted transferee as provided above. Without limiting the
generality of the foregoing, this SAR may not be assigned, transferred (except
as provided above), pledged or hypothecated in any way, shall not be assignable
by operation of law, and shall not be subject to execution, attachment or
similar process, and any attempt to do so shall be void.

 

8.     Delivery of Certificates.

 

 

(a)

The Company shall not be required to issue or deliver any Shares pursuant to an
exercise of this SAR prior to the admission of such Shares to listing on any
stock exchange on which Common Stock of the Company may at that time be listed.
If at any time during the term of this SAR the Company shall be advised by its
counsel that the Shares deliverable upon an exercise of this SAR are required to
be registered under the Federal Securities Act of 1933 or any state securities
law, or that delivery of such Shares must be accompanied or preceded by a
Prospectus meeting the requirements of such Act, the Company will use its best
efforts to effect such registration or provide such Prospectus not later than a
reasonable time following each exercise of this SAR, but delivery of Shares by
the Company may be deferred until such registration is effected or such
Prospectus is available. The Grantee agrees and acknowledges that this SAR may
not be exercised unless the foregoing conditions are satisfied. The Grantee
shall have no interest in Shares covered by this SAR unless and until
certificates for said Shares are issued.

 

 
-3-

--------------------------------------------------------------------------------

 

 

 

(b)

No adjustment shall be made for dividends or other distributions made by the
Company to its shareholders or other rights for which the record date is prior
to the date on which the Grantee is admitted as a shareholder with respect to
Shares that may be issued upon an exercise of this SAR. Notwithstanding the
preceding sentence, in the event of an extraordinary cash dividend or
distribution, the Committee shall make appropriate and equitable adjustments to
the remaining number of Shares subject to this SAR and/or to the Strike Price
hereof as the Committee determines in its sole and reasonable discretion are
necessary to prevent dilution of Grantee’s rights hereunder. The Committee’s
determination with respect to any such adjustments under this paragraph 8 shall
be conclusive and binding on the Grantee.

 

9.     Adjustment Provisions. If the Company shall at any time change the number
of shares of its Common Stock without new consideration to the Company (such as
by stock dividends or stock splits), the total number of Shares then remaining
subject to exercise hereunder shall be changed in proportion to such change in
issued shares and the Strike Price specified in paragraph 2 hereof shall be
adjusted so that the amount potentially payable to Grantee in connection with an
exercise of the then remaining number of Shares subject to this SAR shall not be
changed.

 

If, during the term of this SAR, the Common Stock of the Company shall be
changed into cash, securities, or evidences of indebtedness of another
corporation, other property, or any combination thereof, whether as a result of
reorganization, sale, merger, consolidation, or other similar transaction (a
“Transaction”), the Company shall cause adequate provision to be made whereby
(i) the Grantee shall thereafter be entitled to receive upon the due exercise of
this SAR with respect to any Shares then remaining subject to this SAR, the
cash, securities, evidences of indebtedness, other property, or any combination
thereof the Grantee would have been entitled to receive for Shares acquired
through exercise of this SAR immediately prior to the effective date of such
Transaction and (ii) if the Grantee’s employment is terminated without Cause
following the Transaction and during the term of this SAR, this SAR shall become
vested and fully exercisable with respect to the remaining number of Shares to
which this SAR relates for the balance of the SAR term. For these purposes,
“Cause” shall have the meaning set forth in an employment or similar agreement
between the Grantee and the Company and, in the absence of any such employment
or similar agreement including a definition of cause, shall mean (A) commission
of an act of dishonesty, fraud, theft, or embezzlement, (B) substantial failure
to perform the duties required by the Grantee’s employment or other service
relationship or if Grantee fails to act as directed by the Board of Directors,
or (C) material negligence or misconduct in the performance of those duties, all
as determined by the Board of Directors of the Company. If appropriate, the
Strike Price of the shares or securities remaining subject to this SAR following
such Transaction may be adjusted, in each case in such equitable manner as the
Committee may select.

 

If the Board of Directors of the Company determines that the Company is unable
to cause adequate provision to be made to allow the Grantee to continue to
benefit from this SAR after the Transaction, this SAR shall become fully vested
and cancelled in exchange for a lump sum payment from the Company in an amount
equal to the product of (x) excess of the then Fair Market Value of a Share of
the Company’s Common Stock as established in the Transaction over the Strike
Price per share multiplied by (y) the remaining unexercised number of Shares to
which this SAR relates.

 

 
-4-

--------------------------------------------------------------------------------

 

 

10.     Subject to the Plan. This SAR shall be subject to and governed by all
the terms and conditions of the Plan. A copy of the Plan is available for review
by Grantee upon request to the Company’s Secretary and is hereby incorporated by
reference. In the event of any discrepancy or inconsistency between the terms
and conditions of this SAR and of the Plan, the terms and conditions of the Plan
shall control.

 

11.     Code Section 409A. This SAR is intended to be exempt from Section 409A
of the Code, and the regulations and guidance promulgated thereunder (“Section
409A”). Notwithstanding the foregoing or any provision of this SAR to the
contrary, if any provision of this SAR contravenes Section 409A or could cause
the Grantee to incur any tax, interest or penalties under Section 409A, the
Committee may, in its sole discretion and without the Grantee’s consent, modify
such provision to comply with, or avoid being subject to, Section 409A, or to
avoid the incurrence of taxes, interest and penalties under Section 409A.

 

12.     No Assurance of Continued Employment by the Company. The granting of
this SAR is in consideration of the Grantee’s continuing as a Service Provider
to the Company. Notwithstanding the foregoing, nothing in this SAR shall confer
upon the Grantee any right to continue as a Service Provider to the Company, or
affect the right of the Company to terminate the Grantee’s services (subject to
the terms of any separate employment or other contract) at any time in the sole
discretion of the Company, with or without cause.

 

13.     Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this SAR or other matters related to the Plan by
the Committee shall be final and conclusive.

 

14.     Enforceability. This Agreement shall be binding upon the Grantee and the
Grantee’s estate, personal representative and beneficiaries.

 

15.     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Indiana (regardless of the law that
might otherwise govern under applicable Indiana principles of conflict of laws).

 

16.     Amendment. The terms and conditions of this SAR may be amended by the
mutual agreement of the Company and the Grantee or such other persons as may
have an interest herein, evidenced in writing.

 

[Signature page follows]

 

 
-5-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Committee has caused this SAR to be executed on the date
first above written.

 

 



 

PATRICK INDUSTRIES, INC. 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 



 

 

-6-